Order unanimously affirmed, without costs. Memorandum: Petitioner brought a special proceeding under section 330 of the Election Law for reinstatement as a candidate in the Democratic primary for Councilman at Large. The board of elections’ determination was made on July 28 or 29, 1977 and a special proceeding was instituted on July 29, 1977, more than 14 days after the last day to file *644designating petitions. The Supreme Court properly reinstated petitioner on the ground that the proceeding was timely brought after notification of the board decision (Matter of Pell v Coveney, 37 NY2d 494; Matter of Brownrout v Mahoney, 45 AD2d 945; Matter of Jones v Gallo, 37 AD2d 793) and on the ground that there are sufficient valid signatures to bring the petition into substantial compliance with the Election Law (Matter of Rosen v McNab, 25 NY2d 798; Matter of Weiss v Mahoney, 49 AD2d 796; Matter of Jones v Gallo, supra). (Appeal from order of Erie Supreme Court—Election Law.) Present—Marsh, P. J., Simons, Dillon, Denman and Witmer, JJ. (Decided Aug. 24, 1977.)